DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on September 7, 2022.  Claims 2-4 and 6-8 are pending and examined below.  
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s amendment to the drawings filed September 7, 2022, which were objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, the Applicant’s response to have the Figures (8-9) cancelled have made the examiner’s objection moot.  The examiner’s drawing objection has been withdrawn , as Figures 8-9 were cancelled from the drawings dated 06/29/2022.  Therefore, the drawings dated 03/01/2022 have been entered and accepted by the examiner
Applicant’s amendment to the abstract, filed September 7, 2022, has made the examiner’s objection moot.  Therefore, the examiner’s abstract objection has been withdrawn.
Applicant’s amendment to the specification, filed September 7, 2022, has made the examiner’s objection moot.  Therefore, the examiner’s specification objection has been withdrawn.
Applicant’s amendment to cancel claims 5 & 9, filed September 7, 2022 to the claim rejection under 35 U.S.C. 112(a), has made the examiner’s rejection moot.  Therefore, the examiner’s claim rejection under 35 U.S.C. 112(a) has been withdrawn.

Applicant's arguments filed September 7, 2022, see Page 8-9, have been fully considered but they are not persuasive. Applicant’s arguments for claims 2-4 and 6-8, with respect to the rejection of claims 2-9 under Rejection 35 U.S.C. § 103 are discussed below.
On Page 8, Applicants argument regarding Claims 2-4 and 6-8, that the indicated elements in Tolton are not, in fact, affixed to the exterior of the hood and they are, instead, exterior retainers for a resilient drawstring that is drawn through a sleeve in Tolton's hood (paragraph [0021]).
Examiner respectfully disagrees that the indicated elements in Tolton are retainers affixed to the exterior of the hood, and although they are being used to pass strings through they are indeed a fastener used to affix the strings to the exterior of the hood.  As the hood would begin above the neck area would be considered the hood of the hoodie, thus the retainers of Tolton are part of the hood and would be capable of retaining the strings of a facemask as a retention device.

Applicant also argues that, Tolton's retainers are pullable away from the hood in order to tighten the drawstring to draw the hood around the face of the wearer (ibid; see also fig. 6) and by their very nature, if the retainers were affixed to Tolton's hood, they could not be pulled out to perform that function. 
Applicant has not provided any evidence to support their position that the retainers could not be pulled out to perform the function.  As Tolton has provided a pair of retention devices that are capable of retaining the strings of a facemask.

    PNG
    media_image1.png
    978
    928
    media_image1.png
    Greyscale

Applicant further argues, while Lekven discloses a hoodie incorporating a form of filter or facemask, this reference also does not provide an element affixed to the exterior of the hood such as claimed in the present invention.  
Lekven, as a secondary reference, was not relied upon to provide an element affixed to the exterior of the hood, as discussed above and in the previous office action Tolton was relied upon to provide a retention device that is affixed to the hood.
11 QB\73748309.1 	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein the device is configured to retain strings of a face mask, as taught by Lekven, in order to provide a mask that could be fastened around the wearers head and pulled tight for additional protection for the mask wearer.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2005/0241045 A1 to TOLTON (herein after "Tolton") in view of United States Patent Application Publication No. US 2017/0055597 A1 to LEKVEN (herein after "Lekven").
As to Claim 2, Tolton discloses, an improvement in a hooded garment (See Annotated Figure 1 of Tolton), the hooded garment comprising a head section having a left exterior side and a right exterior side (See Annotated Figure 1 of Tolton), the improvement comprising: a right device affixed to the right exterior side of the head section (See Annotated Figure 1 of Tolton); and a left device affixed to the left exterior side of the head section (See Annotated Figure 1 of Tolton), the right device (exterior retainer 42) and the left device (exterior retainer 40). 
However, Tolton does not explicitly disclose wherein the device (exterior retainer 40,42) is configured to retain strings of a face mask.
Lekven teaches hoodies with face masks and discloses a hoodie configured to retain strings of a face mask (See Annotated Figure 5 and Paragraphs 0008-0011, teaching a face mask (102) with strings (ear loops 103) with a button and configured to retain strings of a face mask).
Tolton is analogous art to the claimed invention as it relates to hoodie garment; and, Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons to attach to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein the device is configured to retain strings of a face mask, as taught by Lekven, in order to provide a mask that could be fastened around the wearers head and pulled tight for additional protection for the mask wearer.  

    PNG
    media_image1.png
    978
    928
    media_image1.png
    Greyscale

As to Claim 3, Tolton discloses an improvement in a hooded garment (hood 12) for a user of an accessory (See Annotated Figure 1 of Tolton), the hooded garment having a head section (See Annotated Figure 1 of Tolton), the head section having an exterior (See Annotated Figure 1 of Tolton), the improvement comprising:
at least one retention device (40,42) affixed to the exterior of the head section (See Annotated Figure 1 of Tolton).
However, Tolton does not explicitly disclose the retention device configured to retain the accessory proximate the user's face (See Annotated Figure 1 of Tolton).
Lekven teaches hoodies with face masks and discloses a hoodie wherein the retention device is configured to retain the accessory proximate to the user's face (See Annotated Figure 5 and Paragraphs 0008-0011, teaching a face mask (102) with strings (ear loops 103) with a button and configured to retain strings of a face mask).
Tolton is analogous art to the claimed invention as it relates to a hoodie garment; and Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons attached to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein the retention device is configured to retain the accessory proximate to the user's face, as taught by Lekven, in order to provide a mask that would make the garment more waterproof especially during snow build up, thereby preventing build up for the mask user by allowing the snow to repel from the mask of the hoodie.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image2.png
    865
    1244
    media_image2.png
    Greyscale

As to Claim 4, Tolton/Lekven disclose the improvement in the hooded garment for the user of an accessory according to claim 3, but do not disclose wherein the accessory is a face mask (See Annotated Figures 5-6 of Lekven).
As to Claim 6, Tolton discloses a hooded garment (12) and the hooded garment comprises a head section (See Annotated Figure 1 of Tolton), the head section having an exterior (See Annotated Figure 1 of Tolton), the hooded garment further comprising: at least one retention device affixed to the exterior of the head section (See Annotated Figure 1 of Tolton), but Tolton is silent wherein an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face; the at least one retention device configured to engage the attachment means of the accessory, thereby retaining the accessory proximate the user's face.
Lekven teaches hoodies with face masks and discloses a hoodie comprising an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face (See Annotated Figures 6-7, and Paragraphs 0008 & 0012, teaching an attachment means (ear loops 103 of Lekven) normally configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user’s face); the at least one retention device (button 108) configured to engage the attachment means (ear loops 103) of the accessory (facemask 102), thereby retaining the accessory (facemask 102) proximate the user's face (See Annotated Figures 5-6 of Lekven, and Paragraphs 0008 & 0012). 
Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons to attach to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face; the at least one retention device configured to engage the attachment means of the accessory, thereby retaining the accessory proximate the user's face, as taught by Lekven, in order to provide a mask that would make the garment more waterproof especially during snow build up, thereby preventing build up for the mask user by allowing the snow to repel from the mask of the hoodie.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 7, Tolton/Lekven disclose the hooded garment (12 of Tolton) and the accessory (facemask 102 of Lekven)  for a user in combination according to claim 6, wherein the accessory is a face mask and the attachment means are strings on the face mask (See Annotated Figure 5 of Lekven).
As to Claim 8, Tolton/Lekven disclose the hooded garment (12 of Tolton)  and the accessory (facemask 102 of Lekven)  for a user in combination according to claim 7, wherein the at least one anatomical feature are ears (See Figure 1 of Tolton, teaching the hoodie covering the ears. Examiner interprets the anatomical ears as the hoodie to having a right and a left ear section that covers the ears), the head section of the hooded garment has a left side and a right side (See Figure 1 of Tolton, teaching the head section of the hooded garment has a left side and a right side) , and the at least one retention device comprises a right device affixed to the right side of the head section and a left device affixed to the left side of the head section (See Figure 1 of Tolton, teaching a right device affixed to the right side of the head section and a left device affixed to the left side of the head section).

	Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/
 Examiner, Art Unit 3732                              


/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732